Detailed Action
This action is in response to Applicant's claims filed 21 April 2022.
Claims 1-6, 9-16, and 19-21 are pending in this Application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 9-16, and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-6, 9-16, and 19-21 are considered allowable since when reading the claims in light of the specification, none of the references of record, either alone or in combination, fairly disclose the limitations of the claimed invention including at least:

From independent claims 1 and 11:
receiving, at an online system, explicit user data and explicit event data from a third party system, the explicit user data from the third party system specifically identifying each user of a set of users with a unique identifier, each user eligible to be potentially presented with content from the third party system, and the explicit event data identifying a set of individual events caused by the set of users identified by the explicit user data and logged by the third party system, an event being a change in state caused by a user interaction with one or more different content at the third party system;
receiving, at the online system, implicit user data and implicit event data from a third party system, the implicit user data estimating a total number of users who have been selected by the third party system to potentially be presented with content from the third party system, and the implicit event data estimating a total number of events related to the third party system presenting the content to the estimated total number of users at the third party system;
generating an implicit users/implicit events data feature by calculating a ratio of the estimated total number of events included in the implicit event data and the estimated total number of users included in the implicit user data, the implicit users/implicit events data feature indicating a likelihood of an occurrence of an event at the third party system caused by users from the estimated total number of users in the implicit user data who have not been presented with content by the online system;
generating an explicit users/explicit events data feature based on the explicit user data and the explicit event data, the explicit users/explicit events data feature identifying a rate of occurrence of the individual events at the third party system for users from the set of users in the explicit user data that were not presented with the content by the online system;
generating an explicit users/implicit events data feature based on the explicit user data and the implicit event data, the explicit users/implicit events data feature identifying an estimated rate of occurrence of events at the third party system for users from the set of users in the explicit user data that were not presented with the content by the online system;
generating a prediction of a counterfactual rate based on the implicit users/implicit events data feature, the explicit users/explicit events data feature, and the explicit users/implicit events data feature, the counterfactual rate indicating a likelihood that target users matching certain characteristics caused an event to occur when the target users were not presented with content by the online system, the content configured to induce users to cause the event to occur, wherein the prediction is generated by a machine learning model, and wherein the machine learning model is trained by: 
inputting to the machine learning model an input training set the input training set including an implicit users/implicit events input, an explicit users/explicit events input, and an explicit users/explicit events input, 
3inputting into the machine learning model an output training set that indicates a known counterfactual rate for users indicated in the input training set, and 
iteratively updating, using the input training set and output training set, a plurality of weight values in the machine learning model to generate a plurality of final weight values that cause the machine learning model to predict the counterfactual rate based on the implicit users/implicit events data feature, the explicit users/explicit events data feature, and the explicit users/explicit events data feature; and
 transmitting a combined prediction rate to the third party system based on subtracting the counterfactual rate from a generated causative rate, the causative rate indicating a likelihood that target users matching certain characteristics caused an event to occur when the target users were presented with content by the online system.

The closest prior art of record, Little et al. (US 20150161658) teaches calculating counterfactual gain based on a user’s path on a website.  Chan et al. (Evaluating Online Ad Campaigns in a Pipeline: Causal Models at Scale) teaches matching a target user’s characteristics to determine the effectiveness of advertising campaigns on third party systems.  Lee et al. (US 2014/0046754) teaches training a machine learning model on a training set involving advertisers and conversion rates.  Bottou et al. (Counterfactual Reasoning and Learning Systems: The Example of Computational Advertising) teaches iteratively updating the weight values of the machine learning model.
Combining the prior art references as an ordered combination would not have been obvious to one ordinarily skilled in the art because there is no teaching, suggestion, or motivation to combine the aforementioned references themselves or in knowledge generally available to one of ordinary skill in the art without being based upon improper hindsight reasoning in view of the present specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES C KUO whose telephone number is (571)270-7477. The examiner can normally be reached M-F: 9:00 a.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES C KUO/Examiner, Art Unit 2126                                                                                                                                                                                                        /ANN J LO/Supervisory Patent Examiner, Art Unit 2126